Citation Nr: 0905814	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  04-38 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for necrotizing 
fasciitis, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.

4.  Entitlement to service connection for coronary artery 
disease (CAD), to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1970 to October 
1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied entitlement to service 
connection for diabetes mellitus, type II, necrotizing 
fasciitis, hypertension, and CAD.  Currently, the RO in 
Houston, Texas, maintains jurisdiction of the Veteran's 
claim.

The Veteran was scheduled for a September 2005 hearing before 
a Veterans Law Judge at the RO, however, he did not appear or 
indicate any desire to reschedule.  See 38 U.S.C.A. § 
20.704(d) (2008).

The issues have been re-characterized to comport to the 
evidence of record.


FINDINGS OF FACT

1.  The was not present in the Republic of Vietnam during 
active service.  

2.  Diabetes mellitus was not shown in service or for many 
years thereafter; and there is no competent medical evidence 
of a relationship between the current diabetes mellitus and 
service.

3.  Necrotizing fasciitis was not shown in service or for 
many years thereafter; and there is no competent medical 
evidence of a relationship between the current necrotizing 
fasciitis and service.

4.  Hypertension was not shown in service or for many years 
thereafter; and there is no competent medical evidence of a 
relationship between the current hypertension and service.

5.  CAD was not shown in service or for many years 
thereafter; and there is no competent medical evidence of a 
relationship between the current CAD and service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
diabetes mellitus have not been met.  38 U.S.C.A §§ 1101, 
1110, 1112, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).

2.  The criteria for entitlement to service connection for 
necrotizing fasciitis have not been met.  38 U.S.C.A §§ 1101, 
1110, 1112, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303 (2008).

3.  The criteria for entitlement to service connection for 
hypertension have not been met.  38 U.S.C.A §§ 1101, 1110, 
1112, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2008).

4.  The criteria for entitlement to service connection for 
coronary artery disease have not been met.  38 U.S.C.A §§ 
1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the Appellant pre-adjudication notice by 
letter dated in July 2003.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection are denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

A medical examination was not provided regarding the 
existence or etiology of the claimed disabilities; however, 
no such examinations are required in this case because VA's 
duty to assist doctrine does not require that the Veteran be 
afforded a medical examination because there is no medical 
evidence indicating an association, including a continuity of 
symptomatology, between the current diabetes mellitus, 
necrotizing fasciitis, hypertension, and CAD disabilities and 
an event, disease, or injury during service.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 82-83 (2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); 38 C.F.R. § 3.159 (c) 
(2008).  

VA has obtained service treatment records (STRs) and assisted 
the Veteran in obtaining evidence.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claim file; and the Veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diabetes Mellitus

The Veteran seeks service connection for diabetes mellitus.  
He claims that he was exposed to Agent Orange while he served 
on the U.S.S. Oklahoma, which was stationed within one 
hundred yards of the coast of Vietnam.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307 (2008).  "Service in 
the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  See 38 C.F.R. §§ 3.307(a)(6)(iii) (2008).  

The VA General Counsel has held the regulatory definition 
(which permits certain personnel not actually stationed 
within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  See VAOPGCPREC 27-97.  Specifically, the 
General Counsel has concluded that to establish qualifying 
"service in Vietnam" a veteran must demonstrate actual duty 
or visitation in the Republic of Vietnam.  Service on a deep 
water naval vessel in waters off the shore of the Republic of 
Vietnam, without proof of actual duty or visitation in the 
Republic of Vietnam, does not constitute service in the 
Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) 
(establishing that the term "Vietnam era" means the period 
beginning on February 28, 1961 and ending on May 7, 1975 in 
the case of a veteran who served in the Republic of Vietnam 
during that period).  See VAOPGCPREC 27-97; see also Haas v. 
Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, Type 2 diabetes (also known 
as Type II diabetes mellitus or adult-onset diabetes) shall 
be service-connected, even though there is no record of such 
disease during service.  38 C.F.R. § 3.309(e).  The diseases 
listed at 38 C.F.R. § 3.309(e), including Type II diabetes 
mellitus, shall have become manifest to a degree of 10 
percent or more at any time after service.  38 C.F.R. § 
3.307(a)(6)(ii).

The record shows the Veteran has a current diagnosis of 
diabetes mellitus.  Private medical records dated in October 
1999 note a history of diabetes mellitus that was diagnosed 
in 1994.  A September 2002 private medical record notes an 
impression of non-insulin dependent diabetes mellitus.  A VA 
treatment report dated in September 2004 notes an assessment 
of diabetes mellitus, type II.

The Veteran's personnel records show that he was awarded the 
Vietnam Service Medal (VSM), Combat Action Ribbon (CAR), and 
a Naval Unit Commendation for service during the period of 
November 1970 to November 1974.  The VSM was awarded to all 
members of the armed forces who served in Vietnam and 
contiguous waters and airspace between July 3, 1965 and March 
28, 1973.  To qualify for award of the VSM an individual had 
to meet one of the following qualifications: (1) Be attached 
to or regularly serve for 1 or more days with an organization 
participating in or directly supporting military operations. 
(2) Be attached to or regularly serve for 1 or more days 
aboard a Naval vessel directly supporting military 
operations. (3) Actually participate as a crewmember in one 
or more aerial flights into airspace above Vietnam and 
contiguous waters directly supporting military operations. 
(4) Serve on temporary duty for 30 consecutive days or 60 
nonconsecutive days in Vietnam or contiguous areas, except 
that time limit may be waived for personnel participating in 
actual combat operations.  A letter from the Department of 
the Navy dated in April 1972 notes that the CAR was awarded 
to the Veteran because the U.S.S. Oklahoma City took fire 
from enemy shore batteries in April 1972.

However, the evidence of record, including the Veteran's 
personnel records, does not demonstrate that the Veteran had 
actual duty or visitation in the Republic of Vietnam at any 
time during service.  The Veteran himself contends only that 
he served on a ship that was within one hundred yards of the 
Vietnamese shoreline, and does not contend that he visited 
the territory of the Republic of Vietnam.  Without evidence 
that the Veteran was ever present in the Republic of Vietnam 
or that he ever came closer to Vietnam than offshore in a 
deep-water vessel, exposure to Agent Orange cannot be 
presumed, and the provisions of 38 C.F.R. §§ 3.307(a)(6)(iii) 
and 3.309(e) do not pertain to this appeal despite his 
contentions of being exposed to herbicides while serving on 
the U.S.S. Oklahoma City.  See also McCartt v. West, 12 Vet. 
App. 164, 168 (1999) (both service in the Republic of Vietnam 
and diagnosis of one of the listed diseases pursuant to 38 
C.F.R. § 3.309(e) are required to establish entitlement to 
the presumption of exposure to herbicide agent in service).

Notwithstanding that the Veteran's diabetes mellitus is not 
entitled to presumptive service connection pursuant to 38 
C.F.R. § 3.309(e), he can still establish direct service 
connection for this disability.

As the record shows a current diabetes mellitus disability, 
the determinative issue is therefore whether the Veteran's 
current disability is related to service.  The Veteran's STRs 
do not show any complaints of, or treatment related to, 
diabetes mellitus.  Clinical evaluation during the Veteran's 
September 1977 separation examination shows that he had 
normal vascular and endocrine systems.  It was also noted 
that the Veteran was 9 pounds overweight, and that his only 
defect and/or diagnosis was defective vision.  Additionally, 
there is simply no competent medical evidence that the 
Veteran's current diabetes mellitus had its onset during 
service or is otherwise related to service.  

The favorable evidence consists of the Veteran's contention 
that his current diabetes mellitus is related to service.  

The unfavorable evidence consists of the fact that the first 
contemporaneous medical evidence of diabetes mellitus is 
dated more than 15 years after the Veteran was discharged 
from active service.  The passage of more than 15 years 
before any evidence of the disability weighs heavily against 
a finding that such disability is related to service on a 
direct basis.  See 38 C.F.R. §§ 3.307, 3.309.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); see also Maxson v. West, 12 
Vet. App. 453, 459 (1999).

The negative evidence in this case outweighs the positive.  
There is no evidence of record, other than the appellant's 
contentions, that his current diabetes mellitus is related to 
any disease or injury incurred in or aggravated by service.  
As the appellant is not a medical expert, he is not competent 
to express an authoritative opinion on this issue.  Although 
the veteran is competent to testify as to his in-service 
experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.   See Washington v. 
Nicholson, 19 Vet App 362 (2005), citing Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994) (holding that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness' 
personal knowledge).  Though the Veteran's lay assertions 
have been considered, they do not outweigh the evidence of 
record, which shows that the Veteran's diabetes mellitus did 
not develop for many years after service.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for 
diabetes mellitus is not warranted.  Gilbert v. Derwinski, 1 
Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102. 

Necrotizing Fasciitis, Hypertension, and CAD

The Veteran seeks service connection for necrotizing 
fasciitis, hypertension, and CAD, all of which he claims are 
secondary to his diabetes mellitus disability.  The Veteran's 
only service connected disability is post-operative 
residuals, fracture of the right olecranon, which is 
currently rated as 0 percent disabling.

Where certain chronic diseases, including hypertension and 
CAD, become manifest to a degree of 10 percent within one 
year from the date of separation from service, such disease 
shall be considered to have been incurred or aggravated by 
such service, notwithstanding there is no evidence of that 
disease during service.  38 U.S.C.A. §§ 1101, 1112(a); 
38 C.F.R. §§ 3.307, 3.309(a).  

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). Secondary service 
connection requires evidence of a connection to a service-
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2006); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

The record shows that the Veteran currently has necrotizing 
fasciitis, hypertension, and CAD disabilities.  Private 
treatment records dated in September 2002 note that the 
Veteran was given an impression of coronary artery disease.  
A February 2003 private medical opinion notes that the 
Veteran was seen by the physician in January 2003 and was 
hospitalized for treatment of necrotizing fasciitis, which 
the physician opined was directly related to his history of 
poorly controlled diabetes.  A February 2003 private medical 
opinion notes that the Veteran's diabetes has probably 
accelerated his arteriosclerotic cardiovascular disease.  A 
September 2004 VA treatment report notes that the Veteran was 
given assessments of hypertension and CAD, and a November 
2004 VA treatment report notes that the Veteran's active 
problems include CAD, hypertension, and necrotizing 
fasciitis.

Regarding the Veteran's claim that his necrotizing fasciitis, 
hypertension, and CAD are secondary to diabetes mellitus, as 
noted above, the Veteran is not entitled to service 
connection for diabetes mellitus, and therefore his claimed 
necrotizing fasciitis, hypertension, and CAD disabilities are 
not proximately due to and the result of a service-connected 
diabetes mellitus disability.  See 38 C.F.R. § 3.310(a).  

Regarding the Veteran's claim that his necrotizing fasciitis, 
hypertension, and CAD disabilities are directly related to 
service, the negative evidence in this case outweighs the 
positive.

The Veteran's STRs do not show any complaints of, or 
treatment related to, necrotizing fasciitis, hypertension, 
and CAD.  Clinical evaluation during the Veteran's September 
1977 separation examination shows that he had a normal heart, 
vascular system, endocrine system, and skin.  The Veteran's 
systolic blood pressure was noted to be 110 and his diastolic 
blood pressure was noted to be 76.  It was also noted that 
the Veteran was 9 pounds overweight, and that his only defect 
and/or diagnosis was defective vision.  Additionally, there 
is simply no competent medical evidence that the Veteran's 
current necrotizing fasciitis, hypertension, and CAD are 
related to service.  

The favorable evidence consists of the Veteran's contention 
that his current necrotizing fasciitis, hypertension, and CAD 
disabilities are related to service.  
The unfavorable evidence consists of the fact that the first 
contemporaneous medical evidence of necrotizing fasciitis, 
hypertension, and CAD is dated more than 15 years after the 
Veteran was discharged from active service.  The passage of 
more than 15 years before any evidence of the disability 
weighs heavily against a finding that such disability is 
related to service on a direct basis.  See 38 C.F.R. 
§§ 3.307, 3.309.  See Savage v. Gober, 10 Vet. App. 488; see 
also Maxson v. West, 12 Vet. App. 453, 459.

The negative evidence in this case outweighs the positive.  
Although the Veteran has argued that his current necrotizing 
fasciitis, hypertension, and CAD disabilities are related to 
service, this is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Though the Veteran's lay assertions have been 
considered, they do not outweigh the evidence of record, 
which shows that the Veteran's necrotizing fasciitis, 
hypertension, and CAD disabilities did not develop for many 
years after service.  

The first contemporaneous evidence of hypertension and CAD is 
dated well after the one-year presumptive period from 
discharge from service; thus, service connection is not 
warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 
3.309.

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection for 
necrotizing fasciitis, hypertension, and CAD is not 
warranted.  Gilbert v. Derwinski, 1 Vet App. at 57-58; 38 
U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102. 

ORDER

Service connection for diabetes mellitus is denied.

Service connection for necrotizing fasciitis, to include as 
secondary to diabetes mellitus, is denied.

Service connection for hypertension, to include as secondary 
to diabetes mellitus, is denied.

Service connection for coronary artery disease (CAD), to 
include as secondary to diabetes mellitus, is denied.




____________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


